The appeal is from a fine of $500.00 for a violation of the liquor laws.
The complaint charges a prior offense for the purpose of enhancing the penalty. The Honorable R. P. Powers, the county judge before whom this case was tried, was assistant county attorney at the time of the trial of the former case, and the same question is presented in this appeal that was before the court in the case of Adcock v. State, 172 S.W.2d 103.
For the reasons stated in that case, the judgment is reversed and the cause remanded.